EXHIBIT Letter of RotenbergMerilSolomonBertiger & Guttilla, PC. Change In Certifying Accountant December 22, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re: Secured Digital Applications, Inc. – Commission File Number 0-25658 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated December 19, 2008 of Secured Digital Applications, Inc (Secured Digital) and are in agreement with the statements contained in paragraphs one, two, three and five therein, except that we would like to clarify that we did not review the interim financial statements of Secured Digital for the quarter ended September 30, 2008.Secured Digital filed those statements with officer certifications without our review or consent with the Securities and Exchange Commission prior to our dismissal as their auditors. In addition, we have no basis to agree or disagree with other statements of the registrant contained in paragraph four of Item 4.01 of the above-referenced filing. /s/Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Rotenberg Meril Solomon Bertiger & Guttilla, P.C. Park 80 West, Plaza One Saddle
